Citation Nr: 1216887	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss prior to October 21, 2009.

2.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss from October 21, 2009.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a 10 percent rating for service-connected bilateral hearing loss effective December 21, 2001.

The Veteran appealed, and in February 2009, the Board, in part, denied the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court remanded the issue of an increased rating for bilateral hearing loss to the Board pursuant to a Joint Motion for Partial Remand (Joint Motion) that had been filed by the parties.  The Board then remanded the claim in August 2010 for further development consistent with the Joint Motion.

Notably, in a January 2010 decision, the RO assigned a 20 percent disability rating for the Veteran's bilateral hearing loss, effective October 21, 2009.

The Veteran was afforded a personal hearing before the undersigned in July 2008. A transcript of that hearing has been associated with the claims file.  Pursuant to the Board's August 2010 remand, the Veteran was afforded the opportunity to testify at an additional hearing.  However, in correspondence dated November 2010, the Veteran's representative indicated that the Veteran elected not to have an additional hearing.  Therefore, the Board will proceed.


The issue of a rating in excess of 20 percent for service-connected bilateral hearing loss, from October 21, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to October 21, 2009, the Veteran is shown to have hearing loss, at worst, manifested by Level III hearing in the right ear, and by Level VI hearing in the left ear.  


CONCLUSION OF LAW

Prior to October 21, 2009, the criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Prior to October 21, 2009

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 10 percent rating for bilateral hearing loss for the period prior to October 21, 2009.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000-Hertz.  The rating schedule establishes 11 auditory acuity Levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment, also referred to as Diagnostic Code 6100) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.

The Board notes that the medical evidence, dated between December 2000 and December 30, 2001, see 38 C.F.R. § 3.400(o)(2) (2011), does not include any audiometic results such that the criteria for a rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, are shown to have been met.  Therefore, this time period will not be further discussed.

In addition, the Board notes that the claims files include records from the Social Security Administration, which show that the Veteran was determined to be disabled as of December 1993.  However, these records are not dated within the appeal period, nor do they otherwise relate to the increased rating claim on appeal, and they will not be further discussed.  

During a September 2002 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
70
85
LEFT
40
50
60
50
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  Puretone threshold average for the right ear was 65 decibels [45+60+70+85=260, 260/4=65].  Utilizing Table VI for the right ear results in a hearing level of IV.  Puretone threshold average for the left ear was 60 decibels [50+60+50+80=240, 240/4=60].  Utilizing Table VI for the left ear results in a hearing level of III.  The Veteran reported having difficulty hearing certain voices, and really struggled to hear in noisy environments.

The Veteran submitted private audiometric findings from July 2003, which were presented in graphical format.  A November 2011 VA opinion converted these findings into numerical values.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
60
80
LEFT
N/A 
40
45
55
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  Puretone threshold average for the right ear was 59 decibels [45+50+60+80=235, 235/4=58.75~59].  Utilizing Table VI for the right ear results in a hearing level of III.  Puretone threshold average for the left ear was 53 decibels [40+45+55+70=210, 210/4=52.5~53].  Utilizing Table VI for the left ear results in a hearing level of IV.

During the Veteran's April 2004 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
45
70
LEFT
40
50
60
65
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Puretone threshold average for the right ear was 51 decibels [45+45+45+70=205, 205/4=51.25~51].  Utilizing Table VI for the right ear results in a hearing level of I.  Puretone threshold average for the left ear was 64 decibels [50+60+65+80=255, 255/4=63.75~64].  Utilizing Table VI for the left ear results in a hearing level of II.  The Veteran reported that he could not engage in conversation.  

The Veteran submitted private audiometric findings from May 2006, which were presented in graphical format.  A November 2011 VA opinion converted these findings into numerical values.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
70
70
LEFT
N/A
55
70
80
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  Puretone threshold average for the right ear was 59 decibels [45+50+70+70=235, 235/4=58.75~59].  Utilizing Table VI for the right ear results in a hearing level of III.  Puretone threshold average for the left ear was 74 decibels [55+70+80+90=295, 295/4=73.75~74].  Utilizing Table VI for the left ear results in a hearing level of II.  However, utilizing Table VIa (Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average) for exceptional patterns of hearing where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation increases to Level VI for the left ear.  See 38 C.F.R. § 4.86(a).  Since each ear is evaluated separately, Table VIa (resulting in Level VI hearing) will be used for the left ear, and Table VI (resulting in Level III hearing) will be used for the right ear.

The Veteran was afforded a QTC examination in July 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
55
75
LEFT
45
50
55
50
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  Puretone threshold average for the right ear was 54 decibels [45+40+55+75=215, 215/4=53.75~54].  Utilizing Table VI for the right ear results in a hearing level of II.  Puretone threshold average for the left ear was 56 decibels [50+55+50+70=225, 225/4=56.25~56].  Utilizing Table VI for the left ear results in a hearing level of II.  The Veteran reported that he was unable to hear correctly or process words.  This left him unable to participate in social activities or keep a job, and resulted in reduced self-esteem.

The Veteran testified at a Board hearing in July 2008.  He stated that he missed about 30 percent of a given conversation.  It was difficult to always ask people to repeat themselves and to overcome the stigma of not hearing well.

VA treatment records include audiometric findings from August 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
85
LEFT
40
55
70
65
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Puretone threshold average for the right ear was 65 decibels [50+55+70+85=260, 260/4=65].  Utilizing Table VI for the right ear results in a hearing level of II.  Puretone threshold average for the left ear was 69 decibels [55+70+65+85=275, 275/4=68.75~69].  Utilizing Table VI for the left ear results in a hearing level of II.  A comment at the bottom of the report states, 
"Not adequate for rating purposes."  The Board notes that these test results do not affect the Board's decision, as neither these test results, nor any of the other test results, show that the Veteran is shown to have met the criteria for a rating in excess of 10 percent during the time period on appeal).  

The Veteran submitted two lay statements dated April 2009 in support of his claim, from his wife and a friend.  Collectively, they stated that the Veteran's hearing loss had worsened over time.  Communicating with the Veteran was difficult, and this resulted in him being more isolated and affected his quality of life.  

The Board finds that a rating in excess of 10 percent is not warranted.  The audiometric examination reports show that, at worst, the Veteran's disability was manifested a hearing level of III in the right ear, and a level of VI in the left ear.  See May 2006 private report; November 2010 VA opinion.  A comparison between these findings and Table VII shows that a 10 percent rating is warranted.  See 38 C.F.R. § 4.86.  The other audiometric test results show that the Veteran's pure tone thresholds resulted in lower combined roman numeral scores.  Therefore, a rating in excess of 10 percent for bilateral hearing loss is not warranted prior to October 21, 2009. 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and the other lay witnesses of record are competent to give evidence about what they observes or experience; for example, they is competent to report that the Veteran experiences hearing difficulty and poor social interactions.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds these lay witnesses to be credible in their reports of the symptoms the Veteran experiences, and has considered the effects of the Veteran's disability on his occupational and social functioning.  However, when viewed with the medical evidence of record, these accounts of his symptomatology describe an overall level of impairment consistent with the assigned rating.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


II.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter, dated in August 2002, was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional VCAA letters were sent in October 2009 and June 2010.  In the VCAA letters, the Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided, there is no prejudice to the Veteran.

The Veteran's service treatment records, private treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability, and that an additional VA opinion was obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail supra, the Board finds that the VA examinations and opinion obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to October 21, 2009, a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.


REMAND

With respect to the Veteran's claim for a rating in excess of 20 percent from October 21, 2009, further development is necessary.

As noted earlier, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the Board's August 2010 remand, the Veteran was to be scheduled for a new VA examination to determine the current severity of his hearing loss disability.  That examination took place in August 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
7-
75
90
LEFT
35
55
65
60
85

The Board notes that the threshold recorded for the right ear at the 2kHz level is incomplete.  It is unclear what value the examiner intended to record.  Moreover, the examination report lists a pure tone threshold average of 81.25 for the right ear.  This average cannot be arrived at for the right ear using any threshold at 2kHz between 70 and 79.  For this reason, the August 2011 examination is inadequate for rating purposes, and the claim must be remanded again for a new examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination.  The claims file should be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


